Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder

Claims 2-15, 17-18, & 20 are allowable. Claims 13-15 & 17-18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-6, as set forth in the Office action mailed on 11/23/2018, is hereby withdrawn and claims 13-15 & 17-18 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework on 04/07/2021.
The claims have been amended as follows:

1.	 (CANCELLED)  

2.	(CURRENTLY AMENDED) The air conditioner according to claim 3, wherein the air conditioner operates in a third mode where the door moves away from the guide opening unit so that the discharge guide unit guides the heat exchanged air from the fan to allow the heat exchanged air to be discharged through both the guide opening unit and the guide groove.

3.	(CURRENTLY AMENDED) 
An air conditioner comprising:
a housing;
a heat exchanger configured to exchange heat with air in the housing;
a fan configured to move the heat exchanged air toward an outside of the housing;
a discharge guide unit having a guide body in a cylindrical shape, a guide opening unit which forms a front of the guide body and is disposed at a front of the housing, and a guide groove disposed along a circumference of the guide body, wherein the discharge guide unit comprises:
a first guide body through which the guide groove is formed, and
a second guide body which forms the guide body and is configured to open or close the guide groove by rotation of the first guide body with respect to the second guide body or rotation of the second guide body with respect to the first guide body, 
a door configured to open and close the guide opening unit;
wherein the air conditioner operates in a first mode and a second mode to discharge the heat exchanged air through either the guide opening unit or the guide groove:
in the first mode, the door moves away from the guide opening unit to be spaced apart from the guide opening unit to open the guide opening unit so that the discharge guide unit guides the heat exchanged air from the fan to the guide opening unit, and 
in the second mode, the door moves toward the guide opening unit to be in contact with the guide opening unit to close the guide opening unit so that the discharge guide unit guides the heat exchanged air from the fan to the guide groove to allow the heat exchanged air to be discharged along the circumference of the guide body through the guide groove of the discharge guide unit.

4.	 (CURRENTLY AMENDED)  The air conditioner according to claim 3, wherein in the second mode, the discharge guide unit is configured to be in an open position in which the guide groove is open so that the heat exchanged air is guided to the guide groove, and 
in the first mode, the discharge guide unit is configured to be in a closed position in which the guide groove is closed so that the heat exchanged air is guided 

5.	(CURRENTLY AMENDED) The air conditioner according to claim 4, wherein the guide groove is a first guide groove formed on the first guide body, and the second guide body includes a second guide groove that aligns with the first guide groove formed on the first guide body while the discharge guide unit is in the open position.

6.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 3, wherein the first guide body has a cylindrical shape, and the second guide body is disposed outside an outer circumferential surface of the first guide body in a radial direction of the first guide body.

7.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 3, wherein the housing includes an opening, and the guide opening unit is formed at a front of the first guide body and is facing the opening of the housing.

8.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 4, wherein in the second mode, the first guide body is rotated so that the guide groove and the second guide body do not 
in the first mode, the first guide body is rotated so that the guide groove and the second guide body overlap in the radial direction of the first guide body to close the guide groove.

9.	(CURRENTLY AMENDED) The air conditioner according to claim 3, wherein the further configured to be slidably moveable along a circumference of the first guide body to open or close the guide groove formed on the first guide body.

10.	(CURRENTLY AMENDED) The air conditioner according to claim 3, wherein 
the housing includes an opening disposed in front of the fan; 
the first guide body forms at least part of an air passage leading from the fan to the opening of the housing

11.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 10, wherein the air discharged from the guide groove is discharged in a radial direction of the discharge guide unit.

12.	(CURRENTLY AMENDED) The air conditioner according to claim 3, wherein 

13.	(CURRENTLY AMENDED) An air conditioner comprising:
a housing having an opening;

a fan configured to move the heat exchanged air toward an outside of the housing;
a door configured to open or close the opening;
a guide disposed to guide the heat exchanged air from the fan, 
wherein the guide comprises:
a first guide body having a plurality of holes through which the heat exchanged air is discharged; and
a second guide body configured to open or close the plurality of holes of the first guide body by rotatable movement of the second guide body with respect to the first guide body or rotatable movement of the first guide body with respect to the second guide body, the first guide body and the second guide body each being in a cylindrical shape, 
wherein the guide allows the heat exchanged air to be discharged through the opening or through the plurality of holes.

14.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 13, wherein the guide is configured to be in an open position in which the plurality of holes are open to guide the heat exchanged air to the plurality of holes, and 
 the guide is configured to be in a guide position in which the plurality of holes are closed to guide the heat exchanged air to the opening.

15.	(CURRENTLY AMENDED) The air conditioner according to claim 14, wherein the plurality of holes are formed on the first guide body, and 
the second guide body includes a plurality of holes that align with the plurality of the holes formed on the first guide body while the guide is in the open position.

16.	 (CANCELLED)  

17.	 (PREVIOUSLY PRESENTED)  The air conditioner according to claim 14, wherein the 

18.	 (PREVIOUSLY PRESENTED)  The air conditioner of claim 17, wherein the heat exchanged air is guided to the opening while the guide is in the guide position and the door opens the opening, and
the heat exchanged air is guided through the plurality of holes while the guide is in the open position and the door closes the opening. 

19.	 (CANCELLED)  

20.	(CURRENTLY AMENDED) An air conditioner comprising:
a housing having an opening;
a heat exchanger configured to exchange heat with air in the housing;
a fan configured to move the air to an outside of the housing;
a discharge guide unit having a guide body in a cylindrical shape, a guide opening unit formed at a front of the guide body and facing the opening of the housing, and a guide groove that opens or closes along a circumference of the guide body, wherein the discharge guide unit comprises:
a first guide body through which the guide groove is formed, and
a second guide body which forms the guide body and is configured to open or close the guide groove by rotation of the first guide body with respect to the second guide bodyor rotation of the second guide body with respect to the first guide body,
a door configured to open and close the guide opening unit;
wherein when the door moves away from the guide opening unit, the door is spaced apart from the guide opening unit to open the guide opening unit so that the discharge guide unit guides the heat exchanged air from the fan to the guide opening unit, and
when the door moves toward the guide opening unit, the door is in contact with the guide opening unit to close the guide opening unit so that the discharge guide unit guides the heat exchanged air from the fan to the guide groove to allow the heat exchanged air to be discharged along the circumference of the guide body through the guide groove of the discharge guide unit.

REASONS FOR ALLOWANCE

Claim 3 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 3 specifically:
the arrangement and functionality of the discharge guide unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 13 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 13 specifically:
the arrangement and functionality of the guide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 20 and all dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance: The art of record fails to render obvious the claimed combination of an air conditioner as recited in Claim 20 specifically:
the arrangement and functionality of the discharge guide unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
The instant application is patentable over Kim (US 2014/0000852) in that the discharge guide unit does not comprise guide grooves as well as does not comprise of two separate elements, of which each rotate about the other.

The instant application is patentable over Guerreiro (US 2008/0119125) in that it does not comprise of a fan, heat exchanger, and the discharge guide unit does not comprise of two separate elements, that of which each rotate about the other independently.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209.  The examiner can normally be reached on M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN L FAULKNER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746